Title: To Benjamin Franklin from John Shaffer, 21 September 1781
From: Shaffer, John
To: Franklin, Benjamin


Sir
Grand Chatlet Paris 21th Sepr 1781.
I am Now in a Strang Country & 4000 Miles from home. No frends to Vindicate me in my unhappy setuation Not with standing theire is Every Proof of my Inosance I am now fully Perswaded that without the Asestance of your Exelency will Not be releved of Preson. I Hope your Exelency will do Every thing that Lais in your Power to releve me of my Destrest Setuation. The Letnt Criminal is convinced of my Inosance & has referd my Affair to Parlement. If your Exelency be So Oblideging to right A few lines to the Gentelman Apointed by Parlement to Examine in to the Affair— As you are Perfectly Noing my Inosance am fully Perswaded will be relived of my Confinment.
I have the honour to be your Exelencys most obedient & Very Humble Servant
J Shaffer
His Exelency Dacter Franklin
